DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
 	Claims 1, 3, 4, 7, 10 and 11 are currently amended.  Claims 1 and 3-20 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a second connection tab” on line 4. Claim 3 depends on claim 1. 
Claim 1 introduces “a second connection tab” (line 2) and thus there is ambiguity as to whether the limitation of claim 3 is referring to the “second connection tab” of claim 1 or whether it is introducing a new “second connection tab”.
For the purposes of examination, either interpretation will be considered to meet the claim.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a connection member connected to at least one of the first and second connection tabs and the substrate” on lines 2-3.
	As phrased, the limitation could be read to mean that the connection member may be connected to just one of the three listed elements - the first connection tab, the second connection tab and the substrate. Or the limitation could be read to mean that the connection member must be connected to the substrate and one of the two connection tabs.
	For the purposes of examination, either interpretation will be considered to meet the claim.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a connection member connected to at least one of the first and second connection tabs and the substrate” on lines 2-3.
	As phrased, the limitation could be read to mean that the connection member may be connected to just one of the three listed elements - the first connection tab, the second connection tab and the substrate. Or the limitation could be read to mean that the connection member must be connected to the substrate and one of the two connection tabs.
	For the purposes of examination, either interpretation will be considered to meet the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. JP 2010-108733, hereinafter Tata. (A machine translation of Tata was provided with a prior office action).
Regarding claim 1, Tata teaches a battery pack. The battery pack includes a battery cell (10) and a casing member (20, “holder”) The battery cell (10) includes a positive terminal (11, “first connection tab”) and a negative terminal (12, “second connection tab”) (paragraphs [0017, 0018] and figures 1-5). 
A second casing member (20) is stacked behind the casing member (20, “holder”) (paragraph [0033] and figure 5). A “substrate” is an underlying layer or a surface on which something is deposited. The second casing member (20) is behind the casing member (20) – it is thus an underlying layer. It also supports another battery cell and is thus a surface on which something is deposited. Thus, the second casing member (20) is a “substrate”. 
The battery cell (10) is accommodated in the casing member (20, “holder”). 
The casing member (20, “holder”) includes a wall-shaped portion (22, “plate-shaped member”). The battery cell (10) is placed on a first placement surface of the wall-shaped portion (22, “plate-shaped member”). The casing member (20, “holder”) also includes four upright portions (“side surface members”), which are substantially perpendicular to the first placement surface. The four upright portions (“side surface members”) extend towards the side of the wall-shaped portion (22, “plate-shaped member”) which accommodates the battery cell (10) and enclose the battery cell (10) from four sides (paragraphs [0023, 0026] and figures 1-4).  
The wall-shaped portion (22, “plate-shaped member”) has a second placement surface opposite the first placement surface. The second casing member (20, “substrate”) is placed on the second placement surface (paragraph [0033]). 
The four upright portions (“side surface members”) extend further than the battery cell (10) in a direction perpendicular to the surface (“first placement surface”) (paragraph [0020] and figure 2). 
An empty space (S) is provided between the battery cell (10) and the four upright portions (“side surface members”) (paragraph [0020] and figure 2). 
One of the four upright portions (“side surface members”) includes a ventilation hole portion (21). This upright portion is the “first side surface member”. The ventilation hole portion (21) of the “first side surface member” is provided between the positive terminal (11, “first connection tab”) and the negative terminal (12, “second connection tab”) (figure 1). The positive terminal (11, “first connection tab”) and the negative terminal (12, “second connection tab”) protrude from openings in the “first side surface member” (figure 1).
Regarding claim 3, Tata teaches a positive terminal (11, “first connection tab”) and a negative terminal (12, “second connection tab”) (paragraph [0018] and figure 3). It is well-known in the art that the positive terminal of a battery cell is connected to the positive electrode of the battery cell and the negative terminal of a battery cell is connected to the negative electrode of the battery cell. 
Regarding claim 17, Tata teaches a vehicle (“electronic device”) powered by the battery pack (paragraph [0002]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 2010-108733, hereinafter Tata as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2005/0202315, hereinafter Sugeno.
Regarding claim 5, Tata teaches that the battery cell (10) is a box-shaped lithium-ion battery cell held within an aluminum can (paragraphs [0017 and 0019] and figure 3). Tata does not describe the interior of the battery cell (10).
Tata fails to teach that the battery cell (10) includes a laminate-type battery.
It is well-known in the art that box-shaped lithium-ion battery cells can include an electrode stack formed of positive electrodes, separators and negative electrodes – see, e.g. Sugeno (paragraph [0026]). This type of stack describes a “laminate-type battery”.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a laminate-type construction in Tata’s battery cell (10) without undue experimentation and with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 2010-108733, hereinafter Tata as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2006/0275658 hereinafter Sanada.
Regarding claim 6, Tata teaches that the battery cell (10) is attached to the casing member (20, “holder”) via an adhesive (paragraph [0015]).
Tata fails to teach that the adhesive is an adhesive tape.
Adhesive tape is a well-known adhering agent used in the art. See, e.g. Sanada, who teaches a battery cell (10) accommodated in a case (2, “holder”) (paragraph [0052] and figure 1). The battery cell (10) and the case (2, “holder”) are fixed with an adhesive tape (paragraph [0019]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use an adhesive tape in Tata’s assembly for the purpose of securing the battery cell (10) to the casing member (20, “holder”). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 2010-108733, hereinafter Tata as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2016/0315297, hereinafter Wu.
Regarding claim 14, Tata teaches a vehicle powered by the battery pack (paragraph [0002]).
Tata does not provide details on the components interfacing with the battery pack in the vehicle.
Wu teaches an electric vehicle powered by a battery pack. The vehicle includes a motor driver (625, “driving force converter”), an electric motor (620, “driver”) and a vehicle controller (650). The motor driver (625, “driving force converter”) is configured to receive power from the battery pack and to convert the power to a driving force for the vehicle. The electric motor (620, “driver”) is configured to work in accordance with the driving force (paragraph [0040]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a motor driver (625, “driving force converter”), an electric motor (620, “driver”) and a vehicle controller (650) in Tata’s vehicle for the purpose of being able to power the vehicle with the battery pack.

Regarding claim 15, Tata teaches a vehicle powered by the battery pack (paragraph [0002]). An electric vehicle stores power in its battery pack, therefore it is “an electric storage system”.
Tata’s vehicle (“electric storage system”) includes the battery pack (“power storage device”). 
Tata does not provide details on the components interfacing with the battery pack in the vehicle.
Wu teaches an electric vehicle powered by a battery pack. The vehicle includes an electric motor (620) and a battery system controller (420). The electric motor (620) is supplied with electric power from the battery pack and is a “power consumption device”. The battery system controller (420) supplies power to the electric motor (620, “power consumption device”) from the battery pack. Wu further teaches an external charging system (“power generator”) configured to charge the battery pack (paragraph [0040]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to provide an electric motor (620, “power consumption device”), a battery system controller (420) and an external charging system (“power generator”) for Tata’s vehicle for the purpose of being able to power the vehicle.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 2010-108733, hereinafter Tata as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2011/0123868, hereinafter Kawaoka.
Regarding claim 16, Tata teaches a vehicle powered by the battery pack (paragraph [0002]). Tata does not specify the type of vehicle.
Tata does not teach a power tool.
It is well-known in the art that fork-lifts are one type of electric vehicle powered by battery packs – see, e.g. Kawaoka (paragraph [0031]). 
Therefore, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Tata’s battery pack in a fork-lift without undue experimentation and with a reasonable expectation of success. 
An electric fork-lift can be considered a “power tool” and includes a movable part supplied with electric power from the battery pack.

Claims 1, 3, 5, 7-10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0202315, hereinafter Sugeno in view of Japanese Patent Publication No. JP 2010-108733, hereinafter Tata.
Regarding claim 1, Sugeno teaches a battery pack (1). The battery pack (1) includes a battery cell (5d) and a partition member (2, “holder”) (abstract and figures 1-3). The battery cell (5d) includes negative electrode tab (7, “first connection tab”) and intermediate tab (8, “second connection tab”) (paragraph [0029] and figure 1).
The battery cell (5d) is accommodated in the partition member (2, “holder”) (figures 1-3). 
The partition member (2, “holder”) includes a plate-shaped bottom wall. The battery cell (5d) is placed on a first placement surface of the plate-shaped bottom wall. The partition member (2, “holder”) also includes two side walls (“side surface members”), which are substantially perpendicular to the first placement surface. The two side walls (“side surface members”) extend towards the side of plate-shaped bottom wall, which accommodates the battery cell (5d) (paragraph [0040] and figures 1-3).  
The two side walls (“side surface members”) extend further than the battery cell (5d) in a direction perpendicular to the first placement surface (figures 1-3). 
Sugeno teaches a circuit board (9, “substrate”) attached to a second placement surface of the plate-shaped bottom wall. The second placement surface is opposite the first placement surface (paragraphs [0038, 0039] and figure 1).
[AltContent: arrow][AltContent: textbox (Thickness direction)]






[AltContent: textbox (Figure 1 - Indicating the location of the gap ("empty space").)]


A gap (“empty space”) is provided between the battery cell (5d) and the two side walls (“side surface members”) in the thickness direction (paragraphs [0044, 0045, 0047] and figure 3) (see also annotated Figure 1 above). 
A first side wall (“side surface member”) is provided between the negative electrode tab (7, “first connection tab”) and the intermediate tab (8, “second connection tab”) (figure 1).
The negative electrode tab (7, “first connection tab”) and the intermediate tab (8, “second connection tab”) protrude from the two side walls (“side surface members”) (figure 1). 
In Sugeno’s battery cell (5d), the positive and negative battery terminals are provided on opposite sides of the battery cell (5d) (figure 1). Sugeno’s battery cell (5d) is a box-shaped lithium-ion battery cell held within an aluminum can (paragraph [0026] and figure 1).
Sugeno fails to teach that the negative electrode tab (7, “first connection tab”) and the intermediate tab (8, “second connection tab”) protrude from the same side wall (“side surface member”).
The placement of terminals on the same side of a battery cell is ubiquitous in the art – see, e.g. Tata. Tata teaches a box-shaped lithium-ion battery cell held within an aluminum can (paragraphs [0017 and 0019] and figure 3). Tata’s battery cell (10) includes a positive terminal (11) and a negative terminal (12) positioned on the same face of the battery cell (10) (paragraphs [0017, 0018] and figures 1-5). The choice of terminal placement is a design consideration – one benefit of having the terminals on the same side is simplification of electrical interconnections between the cells.
Therefore it would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to use Sugeno’s partition member (2, “holder”) with battery cells having the terminal arrangement taught by Tata without undue experimentation and with a reasonable expectation of success for example for the purpose of simplifying the electrical interconnections between the cells.
In the combination of Sugeno and Tata, negative electrode tab (7, “first connection tab”) and a positive electrode tab (“second connection tab”) would protrude from the same side wall (“side surface member”) and would have a portion of the side wall (“side surface member”) between them.
Regarding claim 3, Sugeno as modified by Tata teaches that the negative electrode tab (7, “first connection tab”) is connected to the negative electrode. The positive electrode tab (“second connection tab”) is connected to the positive electrode (paragraph [0029]). 
Regarding claim 5, Sugeno teaches that the battery cell (5d) is laminate-type (paragraph [0026]). 

Regarding claim 7, Sugeno teaches a battery pack (1). The battery pack (1) includes a first battery cell (5b) and a partition member (2, “holder”) (abstract and figures 1-3). The battery cell (5b) includes intermediate electrode tab (8, “first connection tab”) and positive electrode tab (6, “second connection tab”) (paragraph [0029] and figure 1).
The first battery cell (5b) is accommodated in the partition member (2, “holder”) (figures 1-3). 
The partition member (2, “holder”) includes a plate-shaped insulating member (23). The first battery cell (5b) is placed on a first placement surface of the plate-shaped insulating member (23). The partition member (2, “holder”) also includes two side walls (“1st and 2nd side surface members”), which are substantially perpendicular to the first placement surface. The two side walls (“1st and 2nd side surface members”) extend towards the side of plate-shaped insulating member (23), which accommodates the first battery cell (5b) (paragraphs [0040, 0043] and figures 1-3).  
The two side walls (“1st and 2nd side surface members”) extend further than the first battery cell (5b) in a direction perpendicular to the first placement surface (figures 1-3). 
A first gap (“empty space”) is provided between the first battery cell (5b) and the two side walls (“1st and 2nd side surface members”) in the thickness direction (paragraphs [0044, 0045, 0047] and figure 3) (see also annotated Figure 3 below). 
A first side wall (“side surface member”) is provided between the intermediate electrode tab (8, “first connection tab”) and positive electrode tab (6, “second connection tab”) (figure 1).
The intermediate electrode tab (8, “first connection tab”) and positive electrode tab (6, “second connection tab”) protrude from the two side walls (“side surface members”) (figure 1). 
In Sugeno’s battery cell (5b), the positive and negative battery terminals are provided on opposite sides of the battery cell (5b) (figure 1). Sugeno’s battery cell (5b) is a box-shaped lithium-ion battery cell held within an aluminum can (paragraph [0026] and figure 1).
A second battery cell (5c) is also accommodated in the partition member (2, “holder”). The second battery cell (5c) is placed on a second placement surface opposite the first placement surface (figures 1-3). 
Two side walls (“3rd and 4th side surface members”) extend towards the side of plate-shaped insulating member (23), which accommodates the second battery cell (5c) (figures 1-3).  
The two side walls (“3rd and 4th side surface members”) extend further than the second battery cell (5c) in a direction perpendicular to the second placement surface (figures 1-3). 
[AltContent: arrow][AltContent: textbox (Thickness direction)]









[AltContent: textbox (Figure 2 - Indicating the location of the first and second gaps ("empty spaces").)]

A second gap (“empty space”) is provided between the second battery cell (5c) and the two side walls (“3rd and 4th side surface members”) in the thickness direction (paragraphs [0044, 0045, 0047] and figure 3) (see also annotated Figure 2 above).
Sugeno fails to teach that the intermediate electrode tab (8, “first connection tab”) and positive electrode tab (6, “second connection tab”) protrude from the same side wall (“side surface member”).
The placement of terminals on the same side of a battery cell is ubiquitous in the art – see, e.g. Tata. Tata teaches a box-shaped lithium-ion battery cell held within an aluminum can (paragraphs [0017 and 0019] and figure 3). Tata’s battery cell (10) includes a positive terminal (11) and a negative terminal (12) positioned on the same face of the battery cell (10) (paragraphs [0017, 0018] and figures 1-5). The choice of terminal placement is a design consideration – one benefit of having the terminals on the same side is simplification of electrical interconnections between the cells.
Therefore it would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to use Sugeno’s partition member (2, “holder”) with battery cells having the terminal arrangement taught by Tata without undue experimentation and with a reasonable expectation of success for example for the purpose of simplifying the electrical interconnections between the cells.
In the combination of Sugeno and Tata, a negative electrode tab (“first connection tab”) and the positive electrode tab (6, “second connection tab”) would protrude from the same side wall (“side surface member”) and would have a portion of the side wall (“side surface member”) between them.


Regarding claim 8, Sugeno teaches a circuit board (9, “substrate”) attached to a bottom wall (“substrate holder”) of the partition member (2, “holder”). 
The bottom wall (“substrate holder”) is plate-shaped and the circuit board (9, “substrate”) is placed on a first placement surface of the bottom wall (“substrate holder”) (paragraphs [0038, 0039] and figure 1).
Regarding claim 9, Sugeno teaches that the bottom wall (“substrate holder”) is attached to the bottom of the partition member (2, “holder”) (figures 1-3). Therefore it is fixed in a direction perpendicular to the plane of both of the bottom wall (“substrate holder”) and the plate-shaped insulating member (23) (figures 1-3).
Regarding claim 10, Sugeno as modified by Tata teaches that the negative electrode tab (“first connection tab”) is connected to the negative electrode. The positive electrode tab (6, “second connection tab”) is connected to the positive electrode (paragraph [0029]). 
Regarding claim 12, Sugeno teaches that the battery cells (5b and 5c) are laminate-type (paragraph [0026]). 
Regarding claims 17 and 20, Sugeno teaches an electronic device configured to receive power from the battery pack (1) (paragraph [0023]).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0202315, hereinafter Sugeno and Japanese Patent Publication No. JP 2010-108733, hereinafter Tata as applied to claims 3 and 10 above, and further in view of U.S. Pre-Grant Publication No. 2012/0026635, hereinafter Koyama.
Regarding claim 4, Sugeno teaches that the negative electrode tab (7, “first connection tab”) is connected to PTC device (11d, “connection member”) (paragraph [0030] and figure 1). The PTC device (11d, “connection member”) is also connected to the circuit board (9, “substrate”) via the negative electrode tab (7, “first connection tab”) (paragraph [0037]). Sugeno does not provide any constructional details of the PTC device (11d, “connection member”).
Sugeno fails to teach that the PTC device (11d, “connection member”) gradationally changes its length. 
Koyama teaches a PTC device (10) for use with a battery (paragraph [0030]). The PTC device (10) includes connection areas (38) with a rounded profile (figure 2), such that the length of the PTC device (10) gradationally changes (see Figure 3 below). 

    PNG
    media_image3.png
    204
    447
    media_image3.png
    Greyscale
[AltContent: arrow]





[AltContent: textbox (Figure 3 - Koyama's PTC device. The double-headed arrow shows the direction in which, the PTC device "gradationally changes its length".)]


Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a PTC device with the geometry taught by Koyama without undue experimentation and with a reasonable expectation of success.
In the combination of Sugeno and Koyama, the PTC device (10) would gradationally change its length in the x-direction indicated in Figure 4 below. 

    PNG
    media_image5.png
    484
    541
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (x)][AltContent: textbox (y)]











[AltContent: textbox (Figure 4 - Indicating the “x-direction” and “y-direction” in Sugeno's assembly.)]


The “direction of connections” may be said to be a y-direction, because the negative electrode tab (7, “first connection tab”) and the PTC device (11d, “connection member”) are connected in the y-direction. 
The y-direction is perpendicular to the x-direction (Figure 4 above).

Regarding claim 11, Sugeno teaches that the negative electrode tab (“first connection tab”) is connected to PTC device (11b, “connection member”) (paragraph [0030] and figure 1). The PTC device (11b, “connection member”) is also connected to the circuit board (9, “substrate”) via the negative electrode tab (“first connection tab”). Sugeno does not provide any constructional details of the PTC device (11d, “connection member”).
Sugeno fails to teach that the PTC device (11b, “connection member”) gradationally changes its length. 
Koyama teaches a PTC device (10) for use with a battery (paragraph [0030]). The PTC device (10) includes connection areas (38) with a rounded profile (figure 2), such that the length of the PTC device (10) gradationally changes (see Figure 3 above). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a PTC device with the geometry taught by Koyama without undue experimentation and with a reasonable expectation of success.
In the combination of Sugeno and Koyama, the PTC device (10) would gradationally change its length in the x-direction indicated in Figure 4 above. 
The “direction of connections” may be said to be a y-direction, because the negative electrode tab (7, “first connection tab”) and the PTC device (11d, “connection member”) are connected in the y-direction. 
The y-direction is perpendicular to the x-direction (Figure 4 above).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0202315, hereinafter Sugeno and Japanese Patent Publication No. JP 2010-108733, hereinafter Tata as applied to claims 1 and 7 above, and further in view of U.S. Pre-Grant Publication No. 2006/0275658 hereinafter Sanada.
Regarding claims 6 and 13, Sugeno teaches a battery cell and a partition member (2, “holder”).
Sugeno fails to teach that the battery cell and the partition member (2, “holder”) are fixed with an adhesive tape.
Fixing battery cells to their holders via adhesive tapes is a well-known practice in the art. See, e.g. Sanada, who teaches a battery cell (10) accommodated in a case (2, “holder”) (paragraph [0052] and figure 1). The battery cell (10) and the case (2, “holder”) are fixed with an adhesive tape (paragraph [0019]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use an adhesive tape in Sugeno’s assembly for the purpose of securing the battery cell to the partition member (2, “holder”).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0202315, hereinafter Sugeno and Japanese Patent Publication No. JP 2010-108733, hereinafter Tata as applied to claims 1 and 7 above, and further in view of U.S. Pre-Grant Publication No. 2003/0082990, hereinafter Lynders.
Regarding claims 14 and 18, Sugeno teaches a battery pack.
Sugeno fails to teach a vehicle comprising the battery pack. 
It is well-known in the art to power electric vehicles with batteries. See, e.g. Lynders who teaches an electric vehicle powered by a battery pack (28). The vehicle includes a motor controller (77, “driving force converter”), an electric drive motor (26a, “driver”) and a remote control (“vehicle controller”). The motor controller (77, “driving force converter”) is configured to receive power from the battery pack (28) and to convert the power to a driving force for the vehicle. The electric drive motor (26a, “driver”) is configured to work in accordance with the driving force (paragraphs [0016, 0020] and figure 6).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to incorporate the battery pack into a vehicle for the purpose of powering the vehicle. 

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0202315, hereinafter Sugeno and Japanese Patent Publication No. JP 2010-108733, hereinafter Tata as applied to claims 1 and 7 above, and further in view of U.S. Pre-Grant Publication No. 2002/0081487, hereinafter Resch.
Regarding claims 15 and 19, Sugeno teaches a camera powered by the battery pack (paragraph [0023]). The battery pack includes rechargeable batteries (paragraph [0057]). A camera stores power in its battery pack, therefore it is “an electric storage system”. Sugeno’s camera (“electric storage system”) includes the battery pack (“power storage device”). The camera itself is powered by the battery pack – therefore it is a “power consumption device”. 
Sugeno does not provide details on the components interfacing with the battery pack in the camera.
It is well-known in the art that electronic devices powered by rechargeable batteries require charging. Such devices include a controller through which the devices are charged and use an external charger (“power generator”) – see, e.g. Resch (paragraph [0001]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to provide a controller and an external charger (“power generator”) for Sugeno’s camera for the purpose of being able to charge the camera.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented Tata reference and the combination of the Sugeno and Tata references were found to address the amended claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724